DETAILED ACTION
Applicant’s amendment filed November 30, 2020 is acknowledged.
Claims 1, 2, 7, 9-11, 19, and 20 have been amended.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on October 26, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 2, 5-12, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen (U.S. Patent # 6,941,338 B1) in view of Katzin et al. (hereinafter Katzin) (U.S. Patent Application Publication # 2012/0011067 A1).
Regarding claims 1 and 11, Madsen teaches and discloses an edge application server (base station, BS, 114, figure 3) (figure 3; column 4, lines 19-21) and method for hosting an edge application (identification of the objects/files/application stored in the BS and cache) executed by an edge application server which provides an application-based service to a user equipment (UE) (user, 118, figure 3), the method comprising: 
receiving, from an application client of the UE (web browser application of the terminal; column 1, line 26), a request packet requesting an application-based service; receiving information associated with the application-based service (column 4, lines 33-38 and 42-52; column 6, lines 8-10; figures 3-4; teaches a base station intercepting and analyzing a request packet send by a user); and transmitting, to the application client, the information associated with the application-based service (column 4, lines 33-38 and 42-56; column 6, lines 11-26; figures 3-4; teaches the application/program/module in the base station determining, based on the destination information, if the requested service/file/object is located in the cache of the base station and subsequently providing the user with the service/file/object). 
However, Madsen may not expressly disclose receiving information associated with the application-based service by using a first application program interface (API) associated with the application-based service; and transmitting, to the application client, the information associated with the application-based service by using a second API.
Nonetheless, in the same field of endeavor, Katzin teaches and suggests receiving information associated with the application-based service (multiple services) by using a first application program interface (API) (first API) associated with the application-based service ([0010]; [0011]; “…receive service requests, including service request data, from the plurality of service requestors using a first application platform interface (API)…”; teaches receiving requests which include information associated with the service using a first API; claim 1); and transmitting, to the application client, the information associated with the application-based service by using a second API ([0010]; [0011]; teaches a gateway providing multiple services and using a second API to transmit information associated with services to transaction service providers; claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using a second API to transmit information associated with services to transaction service providers as taught by Katzin 

Regarding claims 2 and 12, Madsen, as modified by Katzin, further teaches and suggests obtaining information related to an access network to which the edge application server belongs in response to the request packet; and providing the obtained information related to the access network to the application client (column 4, lines 22-56; column 6, lines 11-26; figures 3-4). 

Regarding claims 5 and 15, Madsen, as modified by Katzin, further teaches and suggests identifying whether the request packet includes destination information corresponding to the edge application executed in the edge application server (the address/URL for a web page) (column 4, lines 33-38 and 42-52; column 6, lines 8-10; figures 3-4; teaches a base station intercepting and analyzing a request packet send by a user, wherein the request packet has an address/URL for a web page which is analogous to the destination of the request packet and further makes the association between the address/URL for the web page and the cached information corresponding to the addressed/requested web page); and delivering the request packet to the edge application executed in the edge application server, if the request packet includes the destination information corresponding to the edge application executed in the edge application server, wherein the destination information is included in a header of the request packet (column 4, lines 33-38 and 42-56; column 6, lines 11-26; figures 3-4; teaches the application/program/module in the base station determining, based on the destination information, if the requested service/file/object is located in the cache of the base station and subsequently providing the user with the service/file/object). 

Regarding claims 6 and 16, Madsen, as modified by Katzin, further teaches and suggests wherein the destination information includes at least one of internet protocol (IP) address or a universal resource locator (URL) (the address/URL for a web page) (column 4, lines 33-38 and 42-52; column 6, lines 8-10; figures 3-4; teaches a base station intercepting and analyzing a request packet send by a user, wherein the request packet has an address/URL for a web page). 

Regarding claims 7 and 17, Madsen, as modified by Katzin, further teaches and suggests providing a cache service of a public application through the edge application executed in the edge application server, and the public application is executed in Internet or an external network (column 4, lines 33-38 and 42-56; column 6, lines 11-26; figures 3-4; teaches the application/program/module in the base station determining, based on the destination information, if the requested service/file/object is located in the cache of the base station and subsequently providing the user with the service/file/object). 

Regarding claims 8 and 18, Madsen, as modified by Katzin, further teaches and suggests delivering the request packet to a core network (network, 100, figure 3 including 98, figure 3), if the request packet does not include destination information (column 4, lines 33-38 and 42-56; column 6, lines 26-47; figures 3-4; teaches delivering the request, based on the destination information, to the content servers of the core network if the requested service/file/object is not located in the cache of the base station). 

Regarding claims 9 and 19, Madsen, as modified by Katzin, further teaches and suggests if the edge application can provide the information associated with the application-based service using the second API, by the edge application, providing the information associated with the application-based service to the application client of the UE (column 4, lines 33-38 and 42-56; column 6, lines 11-26; figures 3-4; teaches the application/program/module in the base station determining, based on the destination information, if the requested service/file/object is located in the cache of the base station and subsequently providing the user with the service/file/object). 

Regarding claims 10 and 20, Madsen, as modified by Katzin, further teaches and suggests if the edge application cannot provide the information associated with the application-based service using the second API, by the edge application, delivering the request packet to a core network (network, 100, figure 3 including 98, figure 3) (column 4, lines 33-38 and 42-56; column 6, lines 26-47; figures 3-4; teaches delivering the request, based on the destination information, to the content servers of the core network if the requested service/file/object is not located in the cache of the base station). 

Claims 3, 4, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen (U.S. Patent # 6,941,338 B1) in view of Katzin et al. (hereinafter Katzin) (U.S. Patent Application Publication # 2012/0011067 A1), and further in view of Fox et al. (hereinafter Fox) (U.S. Patent Application Publication # 2015/0024737 A1).
Regarding claims 3 and 13, Madsen, as modified by Katzin, discloses the claimed invention, but may not expressly disclose wherein the information associated with the application-based service comprises at least one of: weather information of a region where the edge application server is located, a traffic load of the edge application server, an access network to which the edge application server belongs, a backhaul bandwidth of the access network, or location information related to the edge application server. 
Nonetheless, in the same field of endeavor, Fox further teaches and suggests wherein the information associated with the application-based service comprises at least one of: weather information of a region where the edge application server is located, a traffic load of the edge application server, an access network to which the edge application server belongs, a backhaul bandwidth of the access network, or location information related to the edge application server ([0250]-[0258]; [0494]; load information; weather sensor information).


Regarding claims 4 and 14, Madsen, as modified by Katzin, discloses the claimed invention, but may not expressly disclose wherein the request packet is delivered using a web API or software development kit (SDK) to the edge application through a network information handler included in the edge application server, and wherein the network information handler is configured to collect manage information of an access network to which the edge application server belongs. 
Nonetheless, in the same field of endeavor, Fox further teaches and suggests wherein the request packet is delivered using a web API or software development kit (SDK) to the edge application through a network information handler included in the edge application server, and wherein the network information handler is configured to collect manage information of an access network to which the edge application server belongs ([0233]; [0236]; [0237]; figure 5 and 6; API).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate information associated with the service including load information and weather sensor information as taught by Fox with the method and device as disclosed by Madsen, as modified by Katzin, for the purpose of determining and providing the specific services to a requesting terminal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, and 10 of U.S. Patent No. 10,601,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (16/788,787)
U.S. Patent No. 10,601,709 B2
Claim 1
Claim 1

A hosting method by an electronic device, the method comprising: storing first destination information of an application executed in the electronic device; receiving, from a user application of a terminal, a request packet requesting a service, wherein the request packet includes second destination information of the request packet; identifying whether the second destination information corresponds to the first destination information; if the second destination information corresponds to the first destination information: delivering the request packet to the application executed in the electronic device; identifying whether additional information related to the service is necessary for the application executed in the electronic device to provide the service corresponding to the request packet; transmitting a request for the additional information related to the service to a public application after receiving the request packet; obtaining the additional information from the public application in response to the request; and providing the service to the user application of the terminal by using the application executed in the electronic device and the additional information obtained from the public application; and delivering, through a core network (CN), the request packet to the public application, if the second destination information does not correspond to the first destination information.
Claim 2 is anticipated by claim 1 of the patent.
Claim 3 is anticipated by claim 1 of the patent.
Claim 4 is anticipated by claim 2 of the patent.
Claim 5 is anticipated by claim 1 of the patent.
Claim 6 is anticipated by claim 1 of the patent.
Claim 7 is anticipated by claim 1 of the patent.
Claim 8 is anticipated by claim 1 of the patent.
Claim 9 is anticipated by claim 1 of the patent.
Claim 10 is anticipated by claim 1 of the patent.

Claim 9
An edge application server which provides an application-based service to a user equipment (UE), the edge application server comprising: a transceiver; and at least one processor configured to: control the transceiver to receive, from an application client of the UE, a request packet requesting an application-based service, control the transceiver to receive information associated with the application-based service by using a first application program interface (API) associated with the application-based service, and control the transceiver to transmit, to the application client, the information associated with the application-based service by using a second API.
An electronic device in a mobile communication system, the electronic device comprising: a transceiver; a storage configured to store first destination information of an application executed in the electronic device; and a processor configured to: control the transceiver to receive, from a user application of a terminal, a request packet requesting a service, wherein the request packet includes second destination information of the request packet; identify whether the second destination information corresponds to the first destination information; if the second destination information corresponds to the first destination information: deliver the request packet to the application executed in the electronic device; identify whether additional information related to the service is necessary for the application executed in the electronic device to provide the service corresponding to the request packet; transmit a request for the additional information related to the service to a public application after receiving the request packet; obtain the additional information from the public application in response to the request; and provide the service to the user application of the terminal by using the application executed in the electronic device and the additional information obtained from the public application; and control the transceiver to deliver, through a core network (CN), the request packet to the public application, if the second destination information does not correspond to the first destination information.
Claim 12 is anticipated by claim 9 of the patent.
Claim 13 is anticipated by claim 9 of the patent.
Claim 14 is anticipated by claim 10 of the patent.
Claim 15 is anticipated by claim 9 of the patent.

Claim 17 is anticipated by claim 9 of the patent.
Claim 18 is anticipated by claim 9 of the patent.
Claim 19 is anticipated by claim 9 of the patent.
Claim 20 is anticipated by claim 9 of the patent.




Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 10, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477